Lowe, Ch. J.
1. bill on exceptions: now trial. An action between the parties for mutual demands. At the trial, the jury returned a verdiet of $213 for the plaintiff, whereupon the defendant filed a motion for a new trial, setting forth, as grounds therefor, that the verdict of the jury was contrary to law, against the evidence and the instructions of the court.
The overruling of this motion is the foundation of this appeal, and the same is assigned for error, here, Whether *448it is so, we are unable to pronounce, for tbe reasons that tbe alleged instructions are not in the record, and only a portion of tbe evidence, as tbe bill of exceptions expressly states.
2. new trial: grounds must be stated. At tbe bearing of the motion, tbe affidavits of two of tbe jurors were produced and read, to tbe effect that tbe return of tbe jury was a quotient verdict, so , 0 , 1 3 far as it determined tbe amount of tbe defendant’s offset. If so, this, as we have before held (Wright v. Telegraph Co., 20 Iowa, 195), would vitiate tbe verdict, and entitle tbe complaining party to a new trial. But in order to take advantage of such misconduct on tbe part of tbe jury, be must set it forth in bis motion for a new trial, according to tbe express requirements of sections 3112 and 3115 of tbe [Revision, to tbe end, we suppose, that tbe opposite party might be prepared to meet tbe complaint with counter affidavits. As no such grounds were alleged in tbe motion for a new trial, we cannot say that tbe court erred in rejecting tbe affidavits offered in support of tbe same, and we accordingly affirm.
Affirmed.